This is an appeal by a self-insured employer from an award of the State Industrial Board in claimant’s favor. Claimant received accidental injuries on January 7, 1931, in the nature of contusions and lacerations of the left shin. He left his work and went to the employer’s first aid room for treatment which was administered. He was absent from one-half to three-quarters of an hour. No further attention was required by claimant at that time and claimant was paid without deduction for the time that he was then absent from his work. Later claimant had trouble with the leg and in November, 1935, an amputation was necessary on account of the development of a malignant tumor. Claimant, on November 3, 1936, for the first time filed a claim for compensation. The claim is barred by section 28 of the Workmen’s Compensation Law. (Matter of Lissow v. Mabbett Motors, Inc., 279 N. Y. 585.) Award reversed, and claim dismissed, with costs against the State Industrial Board, on the authority of Matter of Lissow v. Mabbett Motors, Inc. (279 N. Y. 585). All concur; Bliss, J., not sitting.